COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     Tom Johns v. The Fox Hall, Ltd aka Fox Hall Apartments, Fox
                         Hall Apartments, LLC and Fox Hall, Ltd

Appellate case number:      01-22-00403-CV

Trial court case number:    2020-08163

Trial court:             133rd District Court of Harris County

Appellee The Fox Hall, Ltd. a/k/a Fox Hall Apartments has filed a “Motion to Require
Appellant Tom Johns to file an Appellant’s Brief in Compliance with the Texas Rules of
Appellate Procedure.” Fox Hall correctly asserts that Johns’s brief fails to comply with
Texas Rule of Appellate Procedure 38.1 in several respects. Thus, Fox Hall’s motion is
granted, and Johns’s brief is stricken because it fails to comply with Rule 38.1 in the
following significant respects:

       •      Johns’s brief does not contain a concise statement of “all issues or points
       presented for review.” See TEX. R. APP. P. 38.1(f).
       •      The brief does not contain a “Statement of Facts,” which “must state
       concisely and without argument the facts pertinent to the issues or points presented.”
       See TEX. R. APP. P. 38.1(g). Importantly, “[t]he statement must be supported by
       record references.” Id.
       •      The brief fails to include a “Summary of the Argument,” which “must
       contain a succinct, clear, and accurate statement of the arguments made in the body
       of the brief.” The “summary must not merely repeat the issues or points presented
       for review.” See TEX. R. APP. P. 38.1(h).
       •      The “Argument” portion of the brief does not contain “a clear and concise
       argument for the contentions made, with appropriate citations to authorities and to
       the record. See TEX. R. APP. P. 38.1(i).
Accordingly, Johns’s brief is stricken, and he is ordered to file a brief in compliance with
the Texas Rules of Appellate Procedure within 30 days of the date of this order. See TEX.
R. APP. P. 9.4(k).

Fox Hall’s brief will be due 30 days after Johns’s brief is filed.

       It is so ORDERED.

Judge’s signature:            /s/ Richard Hightower
                              Acting individually


Date: August 16, 2022